Exhibit 10.1

FIRST AMENDMENT TO CREDIT AGREEMENT

THIS FIRST AMENDMENT TO CREDIT AGREEMENT (“Amendment”) is entered into as of
December 29, 2011, by and among Rush Truck Centers of Alabama, Inc., Rush Truck
Centers of Arizona, Inc., Rush Truck Centers of California, Inc., Rush Medium
Duty Truck Centers of Colorado, Inc., Rush Truck Centers of Colorado, Inc., Rush
Truck Centers of Florida, Inc., Rush Truck Centers of Georgia, Inc., Rush Truck
Centers of New Mexico, Inc., Rush Truck Centers of Oklahoma, Inc., Rush Truck
Centers of Tennessee, Inc., Rush Truck Centers of North Carolina, Inc., Rush
Truck Centers of Idaho, Inc., Rush Truck Centers of Utah, Inc., and Rush Truck
Centers of Oregon, Inc., each a Delaware corporation and Rush Truck Centers of
Texas, L.P., a Texas limited partnership (collectively, the “Borrowers” and
individually a “Borrower”), Rush Enterprises, Inc., a Texas corporation
(“Holdings” or the “Borrower Representative”), the Lenders signatory hereto, and
General Electric Capital Corporation, a Delaware corporation (“GE Capital”), as
Administrative Agent for the Lenders (“Agent”).

RECITALS

A. Borrowers, the other Loan Parties signatory thereto, the Lenders signatory
thereto from time to time and Agent are parties to that certain Credit
Agreement, dated as of December 31, 2010 (as amended prior to the date hereof,
the “Credit Agreement”).

B. Borrowers have requested that Lenders amend the Credit Agreement in certain
respects and Lenders have agreed to amend the Credit Agreement, subject to the
terms and conditions hereof.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and intending to be legally bound, the parties hereto
agree as follows:

A. AMENDMENTS

1. Amendment to the Commitment of GE Capital. From the date hereof until 2:00 pm
on January 12, 2012 (such period, the “Commitment Increase Period), the
Commitment of GE under the Credit Agreement shall be increased by $50,000,000
such that, after giving effect to such increase and until the end of the
Commitment Increase Period, the Commitment of GE Capital shall be $350,000,000
and the aggregate Commitments shall be $500,000,000. For the avoidance of doubt,
if, at the end of the Commitment Increase Period, the aggregate Credit Exposure
exceeds the aggregate Commitments, the Borrowers shall pay to the Administrative
Agent an amount equal to such excess as required by Section 2.8(a) of the Credit
Agreement.

2. Reallocation of Loans. On the date hereof, GE Capital shall be deemed to have
purchased ratably from all other Lenders (the “Other Lenders”), without recourse
or warranty, a portion of the Revolving Loans and participations in Swing Loans
held by the Other Lenders to the extent necessary such that the Revolving Loans
and participations in Swing Loans are held ratably by all Lenders; provided,
that to the extent any such purchase of a Revolving Loan would result in payment
of breakage costs under Section 2.16 of the Credit Agreement, such purchase



--------------------------------------------------------------------------------

shall be made on the last day of the Interest Period applicable to such
Revolving Loan. At the end of the Commitment Increase Period, each other Lender
shall be deemed to have purchased from GE Capital, without recourse or warranty,
a portion of the Revolving Loans and participations in Swing Loans held by GE
Capital to the extent necessary such that the Revolving Loans and participations
in Swing Loans are held ratably by all Lenders; provided, that to the extent any
such purchase of a Revolving Loan would result in payment of breakage costs
under Section 2.16 of the Credit Agreement, such purchase shall be made on the
last day of the Interest Period applicable to such Revolving Loan.

3. Amendment to Section 1.1. Section 1.1 of the Credit Agreement is amended as
follows:

(a) The definitions of “Commitment” and “New Equipment Loan Sublimit” are hereby
replaced with the following:

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans, which commitment is in the amount set forth opposite such
Lender’s name on Schedule I under the caption “Commitment” as amended to reflect
Assignments, as such amount may be reduced pursuant to this Agreement and as
adjusted pursuant to the First Amendment.

“New Equipment Loan Sublimit” means (x) prior to 2:00 pm on January 12, 2012,
$500,000,000 minus the amount of any Used Equipment Loans and (y) at or after
2:00 pm on January 12, 2012, $450,000,000 minus the amount of any Used Equipment
Loans.

(b) The following new defined term is hereby inserted in appropriate
alphabetical order:

“First Amendment” means that certain First Amendment to Credit Agreement, dated
as of December 29, 2011, among the Borrowers, Borrower Representative,
Administrative Agent and the Lenders party thereto.

B. CONDITIONS TO EFFECTIVENESS

Notwithstanding any other provision of this Amendment and without affecting in
any manner the rights of the Lenders hereunder, it is understood and agreed that
this Amendment shall not become effective, and the Borrower shall have no rights
under this Amendment, until Agent shall have received payment of all fees and
expenses of Agent and Lenders and the following documents, each of which shall
be in form and substance satisfactory to Agent:

(a) duly executed signature pages to this Amendment from the Required Lenders,
Borrowers, Agent and each Loan Party;

(b) duly executed favorable opinions of Fulbright & Jaworski L.L.P., counsel to
the Loan Parties, addressed to the Agent and the Lenders and addressing such
matters as the Agent may reasonably request;

 

2



--------------------------------------------------------------------------------

(c) a copy of each Constituent Document of each Loan Party that is on file with
any Governmental Authority in any jurisdiction, certified as of a recent date by
such Governmental Authority, together with, if applicable, certificates
attesting to the good standing of such Loan Party in such jurisdiction and each
other jurisdiction where such Loan Party is qualified to do business as a
foreign entity or where such qualification is necessary (and, if appropriate in
any such jurisdiction, related tax certificates); and

(d) a certificate of the secretary or other officer of each Loan Party in charge
of maintaining books and records of such Loan Party certifying as to (i) the
names and signatures of each officer of such Loan Party authorized to execute
and deliver this Amendment, (ii) the Constituent Documents of such Loan Party
attached to such certificate are complete and correct copies of such Constituent
Documents as in effect on the date of such certification (or, for any such
Constituent Document delivered pursuant to clause (c) above, that there have
been no changes from such Constituent Document so delivered) and (iii) the
resolutions of such Loan Party’s board of directors or other appropriate
governing body approving and authorizing the execution, delivery and performance
of each Loan Document to which such Loan Party is a party.

C. REPRESENTATIONS

Each Loan Party hereby represents and warrants to Lenders and Agent that:

1. Each Group Member (a) is duly organized, validly existing and in good
standing under the laws of the jurisdiction of its organization, (b) is duly
qualified to do business as a foreign entity and in good standing under the laws
of each jurisdiction where such qualification is necessary, except where the
failure to be so qualified or in good standing would not, in the aggregate, have
a Material Adverse Effect, (c) has all requisite corporate or limited
partnership power, as applicable, and authority and the legal right to own,
pledge, mortgage and operate its property, to lease or sublease any property it
operates under lease or sublease and to conduct its business as now or currently
proposed to be conducted, (d) is in compliance in all material respects with its
Constituent Documents, (e) is in compliance with all applicable Requirements of
Law, except where the failure to be in compliance would not have a Material
Adverse Effect and (f) has all necessary Permits from or by, has made all
necessary filings with, and has given all necessary notices to, each
Governmental Authority having jurisdiction, to the extent required for such
ownership, lease, sublease, operation, occupation or conduct of business, except
where the failure to obtain such Permits, make such filings or give such notices
would not, in the aggregate, have a Material Adverse Effect. The Borrowers are
engaged in the business of selling Inventory at retail.

2. The execution, delivery and performance by each Loan Party of this Amendment
(i) are within such Loan Party’s corporate or similar powers and, at the time of
execution thereof, have been duly authorized by all necessary corporate and
similar action (including, if applicable, consent of holders of its Securities),
(ii) do not (A) contravene such Loan Party’s Constituent Documents, (B) violate
any applicable Requirement of Law, (C) conflict with, contravene, constitute a
default or breach under, or result in or permit the termination or acceleration
of, any material Contractual Obligation of any Loan Party or any of its
Subsidiaries (including other

 

3



--------------------------------------------------------------------------------

Loan Documents) other than those that would not, in the aggregate, have a
Material Adverse Effect or (D) result in the imposition of any Lien (other than
a Lien securing the Obligations) upon any property of any Loan Party or any of
its Subsidiaries and (iii) do not require any Permit of, or filing with, any
Governmental Authority or any consent of, or notice to, any Person.

3. This Amendment has been duly executed and delivered to the other parties
thereto by each Loan Party party hereto, is the legal, valid and binding
obligation of such Loan Party and is enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally or by equitable principles relating
to enforceability.

4. Both before and after giving effect to this Amendment, the representations
and warranties contained in the Credit Agreement and the other Loan Documents
are true and correct in all material respects and no Default or Event of Default
has occurred and is continuing as of the date hereof.

D. OTHER AGREEMENTS

1. Continuing Effectiveness of Loan Documents. As amended hereby, all terms of
the Credit Agreement and the other Loan Documents, including without limitation
the grant of security interest contained in Article 3 of the Credit Agreement,
shall be and remain in full force and effect and shall constitute the legal,
valid, binding and enforceable obligations of the Loan Parties party thereto. To
the extent any terms and conditions in any of the other Loan Documents shall
contradict or be in conflict with any terms or conditions of the Credit
Agreement, after giving effect to this Amendment, such terms and conditions are
hereby deemed modified and amended accordingly to reflect the terms and
conditions of the Credit Agreement as modified and amended hereby. Upon the
effectiveness of this Amendment such terms and conditions are hereby deemed
modified and amended accordingly to reflect the terms and conditions of the
Credit Agreement as modified and amended hereby.

2. Reaffirmation of Guaranty. Holdings consents to the execution and delivery by
all Borrowers of this Amendment and the consummation of the transactions
described herein, and ratifies and confirms the terms of its guarantee of all
Obligations with respect to the indebtedness now or hereafter outstanding under
the Credit Agreement as amended hereby. Holdings acknowledges that,
notwithstanding anything to the contrary contained herein or in any other
document evidencing any indebtedness of any Borrower to the Lenders or any other
obligation of any Borrower, or any actions now or hereafter taken by the Lenders
with respect to any obligation of any Borrower, the guarantee by Holdings of all
Obligations (i) is and shall continue to be a primary obligation of Holdings,
(ii) is and shall continue to be an absolute, unconditional, continuing and
irrevocable guaranty of payment, and (iii) is and shall continue to be in full
force and effect in accordance with its terms. Nothing contained herein to the
contrary shall release, discharge, modify, change or affect the original
liability of Holdings with respect to the Obligations as amended hereby.

3. [Reserved]

 

4



--------------------------------------------------------------------------------

4. Effect of Agreement. Except as set forth expressly herein, all terms of the
Credit Agreement, as amended hereby, and the other Loan Documents shall be and
remain in full force and effect and shall constitute the legal, valid, binding
and enforceable obligations of the Borrower to the Lenders and Agent. The
execution, delivery and effectiveness of this Amendment shall not, except as
expressly provided herein, operate as a waiver of any right, power or remedy of
the Lenders under the Credit Agreement, nor constitute a waiver of any provision
of the Credit Agreement. This Amendment shall constitute a Loan Document for all
purposes of the Credit Agreement.

5. Governing Law. This Amendment shall be governed by, and construed in
accordance with, the internal laws of the State of New York and all applicable
federal laws of the United States of America.

6. No Novation. This Amendment is not intended by the parties to be, and shall
not be construed to be, a novation of the Credit Agreement and the other Loan
Documents or an accord and satisfaction in regard thereto.

7. Costs and Expenses. Borrowers agree to pay on demand all costs and expenses
of Agent in connection with the preparation, execution and delivery of this
Amendment, including, without limitation, the reasonable fees and out-of-pocket
expenses of outside counsel for Agent with respect thereto.

8. Counterparts. This Amendment may be executed by one or more of the parties
hereto in any number of separate counterparts, each of which shall be deemed an
original and all of which, taken together, shall be deemed to constitute one and
the same instrument. Delivery of an executed counterpart of this Amendment by
facsimile transmission, Electronic Transmission or containing an E-Signature
shall be as effective as delivery of a manually executed counterpart hereof.

9. Binding Nature. This Amendment shall be binding upon and inure to the benefit
of the parties hereto, their respective successors, successors-in-titles, and
assigns.

10. Entire Understanding. This Amendment sets forth the entire understanding of
the parties with respect to the matters set forth herein, and shall supersede
any prior negotiations or agreements, whether written or oral, with respect
thereto.

[remainder of page intentionally left blank]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Amendment has been duly executed as of the date first
written above.

 

 

BORROWERS:

 

RUSH TRUCK CENTERS OF ALABAMA, INC.

RUSH TRUCK CENTERS OF ARIZONA, INC.

RUSH TRUCK CENTERS OF CALIFORNIA, INC.

RUSH MEDIUM DUTY TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF COLORADO, INC.

RUSH TRUCK CENTERS OF FLORIDA, INC.

RUSH TRUCK CENTERS OF GEORGIA, INC.

RUSH TRUCK CENTERS OF NEW MEXICO, INC.

RUSH TRUCK CENTERS OF OKLAHOMA, INC.

RUSH TRUCK CENTERS OF TENNESSEE, INC.

RUSH TRUCK CENTERS OF NORTH CAROLINA, INC.

RUSH TRUCK CENTERS OF IDAHO, INC.

RUSH TRUCK CENTERS OF UTAH, INC.

RUSH TRUCK CENTERS OF OREGON, INC.

  By:  

/s/ W.M. “Rusty” Rush

    Name:   W.M. “Rusty” Rush     Title:   President of each of the foregoing
entities

 

  RUSH TRUCK CENTERS OF TEXAS, L.P.   By:   Rushtex, Inc., a Delaware
corporation   By:  

/s/ W.M. “Rusty” Rush

    Name:   W.M. “Rusty” Rush     Title:   President

 

 

HOLDINGS:

 

RUSH ENTERPRISES, INC.

  By:  

/s/ W.M. “Rusty” Rush

    Name:   W.M. “Rusty” Rush     Title:   President and Chief Executive Officer

 



--------------------------------------------------------------------------------

  GENERAL ELECTRIC CAPITAL CORPORATION, AS ADMINISTRATIVE AGENT AND LENDER   By:
 

/s/ C. Daniel Clark

    Name:   C. Daniel Clark     Title:   General Manager